Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 1, 2014

                                      No. 04-14-00488-CV

                           IN THE INTEREST OF T.F., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-PA-02356
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
      This is a termination of parental rights case. Accordingly, the appeal is accelerated. Based
on this court’s granting of a previous thirty-day extension of time to file the brief, appellant
mother’s brief was due in this court on November 24, 2014. The brief was not filed, but on the
due date, appellant mother filed a second extension, requesting an additional ten days to file the
brief. We GRANT appellant mother’s second motion to extend time to file the brief and
ORDER appellant mother to file her brief in this court on or before December 4, 2014.
Appellant mother is advised that NO FURTHER EXTENSIONS OF TIME TO FILE THE
BRIEF WILL BE GRANTED ABSENT WRITTEN PROOF OF EXTRAORDINARY
CIRCUMSTANCES.



                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court